Citation Nr: 0704477	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  98-21 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to 
September 1955, and from November 1955 to September 1961.  He 
has also reported over 30 years of service with the United 
States Coast Guard Reserves, with the record reflecting that 
he had a period of inactive duty training (INACDUTRA) on 
January 12, 1991.

This case first came before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision, whereby the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) determined that new and material 
evidence had not been submitted that would reopen a 
previously-denied claim for service connection for diabetes 
mellitus.  In August 2001, the Board held that new and 
material evidence had been submitted, and that the veteran's 
claim had been reopened; the Board thereupon remanded the 
claim to the RO for further action and review.  

In December 1999, the veteran testified before a hearing 
officer sitting at the RO.  In May 2001, a personal hearing 
was held before the undersigned Veterans Law Judge via 
videoconference.  Transcripts of the hearings are associated 
with the claims folder and have been reviewed.

In November 2003, the Board denied the veteran's service 
connection claim for diabetes.  The veteran filed a timely 
appeal of that decision to the United States Court of Appeals 
for Veterans Claims (Court).  While the case was pending at 
the Court, the VA Office of General Counsel and the veteran's 
representative filed a joint motion for remand, received in 
September 2005, requesting that the Court vacate the Board's 
November 2003 denial, and remand the claim for further 
development.  In October 2005, the Court granted the motion 
and vacated the November 2003 decision.  

According to a December 2006 letter, the Board offered the 
veteran an additional personal hearing, as the Veterans Law 
Judge who conducted the May 2001 hearing is no longer 
employed by the Board.  In January 2007, the veteran 
responded, indicating that he did not want an additional 
hearing before a Veterans Law Judge.
FINDINGS OF FACT

1.  Diabetes mellitus was not present during the veteran's 
periods of active duty and was not manifested within one year 
of a period of active service.

2.  Diabetes mellitus did not have its onset or increase in 
severity during a period of active duty for training 
(ACDUTRA), or INACDUTRA, including a period of INACDUTRA on 
January 12, 1991.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, to include active duty for training and inactive 
duty for training, nor may it be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 106, 1101, 
1110, 1111, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a February 2001 letter.  That letter 
essentially advised the veteran to submit any evidence in his 
possession that pertains to his claim, informed him of the 
evidence required to substantiate the claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

The veteran identified medical treatment from the VA Medical 
Center (VAMC) in Washington D.C.  However, such facility 
advised the RO that they sent all medical records to VAMC 
Houston.  The RO then requested the records from VAMC 
Houston, with a negative response.  Consequently, the Board 
finds that additional attempts to secure treatment records 
from the VAMCs in D.C. and Houston would be futile.

The claims folder contains service medical records, service 
personnel records, the veteran contentions, hearing 
transcripts, medical treatise information, records from the 
Social Security Administration (SSA), and records from the VA 
Medical Center in Biloxi.  The claims folder also contains 
private medical evidence from:  Golden Park Medical Center, 
Patton Medical Inc, J.J. Hill & Limb Company, Inc., Bay 
Medical Associates, Dr. Lando, Dr. Smead, Dr. Salness, Dr. 
Smith, Sr. Neville, Dr. Roberts, Dr. Rose, Dr. Benus, Dr. 
Matherne, Dr. Calhoun, Dr. Babel, Dr. Lansden, Dr. Arnold, 
Dr. Gide, and Dr. Dapremount.  All obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.
The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's service 
connection claim, no additional disability rating or 
effective date will be awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).


Legal Criteria -Service Connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006).  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

Service connection for certain chronic diseases, including 
diabetes mellitus, will be rebuttably presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 C.F.R. §§ 3.307, 3.309 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The term "active military, naval, or air service" includes 
any period of INACDUTRA during which the individual concerned 
was disabled or died (i) from an injury incurred or 
aggravated in line of duty; or (ii) from an acute myocardial 
infarction, a cardiac arrest, or a CVA occurring during such 
training.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.6(a) (2006).  The term "INACDUTRA" means, inter 
alia, duty other than full-time duty prescribed for Reserves 
or the National Guard of any state.  38 U.S.C.A. § 101(23) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.6(d) (2006).

Only "veterans" are entitled to VA compensation under 38 
C.F.R. §§ 1110 and 1131 (West 2002 & Supp. 2006).  To 
establish status as "veteran" based on INACDUTRA, a claimant 
must establish that he was disabled resulting from an injury 
incurred in or disease contracted during the line of duty 
during that period of INACDUTRA.  38 U.S.C.A. §§ 101(2), (24) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1(d), 3.6(a); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).


Analysis

In this case, the medical evidence confirms a current 
diagnosis of diabetes mellitus.  The veteran was first 
diagnosed with adult onset diabetes in June 1991 by a private 
physician, Dr. Roberts.  

The veteran's primary contention is that his current diabetes 
is related to a period of INACDUTRA on January 12, 1991.  The 
veteran specifically contends that during this one-day period 
of INACDUTRA, he was hit by a ricocheting bullet from a .45 
caliber pistol, hitting very close to his pancreas, causing a 
contusion injury, in turn causing diabetes mellitus, which 
was subsequently diagnosed in June 1991.  Service personnel 
records indicate that the veteran had service with the United 
States Coast Guard Reserves and was on INACDUTRA on January 
12, 1991; the purpose of such duty was "range coach." 

The claims folder contains medical opinions both favorable 
and unfavorable to the veteran's claim.  According to a 
December 1998 statement, a private physician, indicated that 
it was "probable" that the veteran's diabetes occurred 
following the blunt trauma.  

According to an October 1999 statement, a physician with a 
specialty in preventive medicine was asked by the veteran to 
provide an opinion as to whether blunt trauma to the abdomen 
would cause a new onset of diabetes.  The physician referred 
to medical treatise information, which indicated that "some 
cases of diabetes could be attributed to pancreatic disease.  
Specific mention was made of pancreatitis secondary to 
alcohol use."  The physician further noted that "diabetes 
is a condition that evolved over a period of time, and that 
it is logical to postulate that a latent or evolving cause of 
diabetes could have been hastened by a transient pancreatitis 
caused by blunt trauma to the pancreas.  In such case, the 
diabetes would have been present prior to the trauma."  

A May 2003 VA examiner stated that it was his "considered 
opinion" that there was no scientific consensus that a blunt 
trauma on the veteran's anterior abdominal wall caused acute 
pancreatitis or pancreatic damage causing diabetes mellitus, 
and the fact that the veteran's diabetes mellitus appeared 
within about six months of the January 1991 injury was 
"likely to be coincidental."  

On review, the Board finds that service connection for 
diabetes mellitus is not warranted, as the Board is inclined 
to give greater weight to the opinion of the May 2003 VA 
examiner than to the private opinions proffered in December 
1998 and October 1999.  

First, the May 2003 VA examiner had the opportunity to review 
the veteran's claims folder and conduct a contemporaneous 
examination.  While the December 1998 physician indicated 
that s/he reviewed the veteran's personal history, laboratory 
findings, and his charts, there is no indication that such 
physician reviewed the entire claims folder, to include all 
service medical and personnel records.  Similarly, there is 
no indication that the October 1999 physician reviewed the 
claims folder.  Therefore, the Board considers the private 
opinions to be less-informed.

Second, the Board emphasizes that there is no objective 
evidence of record confirming that the veteran was ever hit 
in the abdomen by a ricocheting bullet during the January 12, 
1991 period of INACDUTRA.  There is also no evidence 
reflecting that the veteran developed pancreatitis caused by 
the alleged blunt trauma, and the development of pancreatitis 
was a precedent to postulating that diabetes could result 
from the blunt trauma.  The veteran, himself, testified that 
he did not seek medical attention after he was reportedly hit 
because he was 250 miles away from headquarters, and that the 
bullet resulted in a left large bruise only.  According to 
his April 1999 statement, the veteran stated that the bullet 
did not enter his body, did not break the skin, and did not 
break any bones.  Since there is no objective evidence 
demonstrating that the veteran sustained trauma to the 
abdomen during INACDUTRA, the Board finds that both private 
opinions were partly based on the veteran's unsubstantiated 
history, therefore, the probative value of these medical 
opinions is significantly lessened to the extent it is based 
on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  While the Board may not ignore a 
medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).

Third, the Board notes that the private opinions suggest only 
a possibility that the veteran's diabetes was caused by 
abdominal trauma while on INACDUTRA.  The December 1998 
physician stated that it was "probable" that diabetes 
mellitus "followed" the blunt trauma (which it did by 
several months) and that trauma occurred on active duty (it 
was actually on INACDUTRA).  The physician's opinion did note 
that other causes were not apparent and that the onset was 
precipitous.  The October 1999 physician "postulated" based 
on his/her own medical research.  In addition, the examiner 
indicated that diabetes would have been present prior to the 
trauma (in apparent disagreement with the December 1998 
physician) but that if transient pancreatitis developed 
(there is no record that it did) this could hasten the onset 
of diabetes.  These private statements, taken together, 
provide a possibility that diabetes was caused or aggravated 
by a blunt trauma (that is not corroborated by evidence other 
than the veteran's testimony) but do not necessarily indicate 
a 50 % or greater probability that would counter the May 2003 
VA opinion, since they presuppose other events that are not 
shown by the record.

Although the veteran believes that his diabetes is 
attributable to blunt trauma to the abdomen during INACDUTRA, 
his opinion as to medical matters is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board also notes that the veteran's SSA determination 
that the veteran became disabled due to diabetes and its 
residuals beginning in September 1995 does not help the 
veteran's service connection claim since it is based on 
different standards and does not find that the veteran's 
diabetes is related to his military service.

In sum, the Board finds that the May 2003 VA opinion is more 
probative and of greater weight than the private opinions for 
the reasons discussed above.  As such, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's diabetes is related to his January 12, 1991 
period of INACDUTRA.

The Board has also considered the veteran's claim on a direct 
basis, however, the objective evidence is against the 
veteran's claim.  A review of the veteran's service medical 
records covering his two periods of active service does not 
show a diagnosis of diabetes mellitus.  The separation 
examination report from the veteran's second period of active 
service shows that his endocrine system was regarded as 
normal, and laboratory findings (sugar) were negative.  The 
separation report does not indicate any inservice history of 
diabetes mellitus, or treatment therefor.  

The Board does acknowledge a July 1955 positive urine test 
for sugar.  Nevertheless, an August 2003 VA examiner, upon 
reviewing the veteran's service medical records, stated that 
that such single finding was insignificant, in that the 
veteran had three urine tests on different days soon after, 
all of which were negative for sugar.  Significantly, the 
examiner specifically noted that, notwithstanding the 
positive urine test in July 1955, the "[v]eteran has had no 
other findings suggesting he had diabetes mellitus before 
[June 1991]."  Thus, the veteran was first diagnosed with 
diabetes, approximately 30 years following his separation 
from his second and final period of active service.  While 
diabetes mellitus may have been manifested within the first 
post-service year of the period of service in question, the 
fact that this period of service did not include active duty 
of 90 days in duration.  

In sum, the medical evidence does not demonstrate that the 
veteran's diabetes mellitus began during his periods of 
active service, nor can it be presumed to have been incurred 
during service.  Likewise, the medical evidence does not 
demonstrate that the manifestation of this disability is 
related to an inservice incident or injury.  The Board must 
therefore conclude that the preponderance of the evidence is 
against the veteran's claim of service connection for 
diabetes mellitus, and it therefore must be denied.


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


